DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determination unit configured to determine whether or not a first route and a second route are set in the machining program in this order as the movement route of the wire electrode, the first route and the second route each including an approach path configured to cause the wire electrode to approach a start point of the machining path from a predetermined machining start point, the machining path, and an escape path configured to retract the wire electrode from an end point of the machining path to the machining start point, the approach path, the machining path, and the escape path being arranged in this order” as recited in claim 1.  The word “unit” is considered to be a placeholder and followed by a functional phrase of “configured to determine whether or not a first route and a second route are set in the machining program in this order as the movement route of the wire electrode, the first route and the second route each including an approach path configured to cause the wire electrode to approach a start point of the machining path from a predetermined machining start point, the machining path, and an escape path configured to retract the wire electrode from an end point of the machining path to the machining start point, the approach path, the machining path, and the escape path being arranged in this order” that does not recite sufficient structure to perform the function.  Furthermore the preceding word “determination” is considered to be non-structural.  The disclosed embodiment in the specification is element 54 in processor 48.  Another such limitation is “a wire movement control unit configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, move the wire electrode relative to the workpiece so that the wire electrode transitions from the machining path of the first route to the machining path of the second route without moving the wire electrode along the escape path of the first route and the approach path of the second route set in the machining program” in claim 1.  The word “unit” is considered to be non-structural and followed by the functional phrase “configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, move the wire electrode relative to the workpiece so that the wire electrode transitions from the machining path of the first route to the machining path of the second route without moving the wire electrode along the escape path of the first route and the approach path of the second route set in the machining program” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “wire movement control” is considered to be non-structural.  The disclosed embodiment is element 56 in processor 48.  Another such phrase in claim 2 is “wire movement control unit is configured to move the wire electrode relative to the workpiece so that the wire electrode transitions linearly from the first route to the second route”.  The word “unit” is considered to be non-structural and followed by the functional phrase “configured to move the wire electrode relative to the workpiece so that the wire electrode transitions linearly from the first route to the second route” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “wire movement control” is considered to be non-structural.  The disclosed embodiment is element 56 in processor 48.  Another such phrase in claim 3 is “wire movement control unit is configured to move the wire electrode relative to the workpiece so that the wire electrode transitions in a curve from the first route to the second route”. The word “unit” is considered to be non-structural and followed by the functional phrase “configured to move the wire electrode relative to the workpiece so that the wire electrode transitions in a curve from the first route to the second route” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “wire movement control” is considered to be non-structural.  The disclosed embodiment is element 56 in processor 48. Another such phrase in claim 4 is “wire movement control unit is configured to, when the determination unit has determined that the first route and the second route are set in the
machining program in this order as the movement route of the wire electrode, move the wire electrode relative to the workpiece so that the wire electrode transitions from a predetermined transition start point that is determined in advance in a predetermined range of the machining path of the first route, including the end point of the machining path of the first route, to a predetermined transition end point that is determined in advance in a predetermined range of the machining path of the second route, including the start point of the machining path of the second route.”  The word “unit” is a placeholder followed by the functional language of “is configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, move the wire electrode relative to the workpiece so that the wire electrode transitions from a predetermined transition start point that is determined in advance in a predetermined range of the machining path of the first route, including the end point of the machining path of the first route, to a predetermined transition end point that is determined in advance in a predetermined range of the machining path of the second route, including the start point of the machining path of the second route” that does not recite sufficient structure to perform the function.  Furthermore the phrase “wire movement control” is non-structural.  The disclosed embodiment of the wire movement control unit is element 56 in processor 48.  Another such limitation in claim 7 is “a wire discharge control unit configured to control the electrical discharge machining according to machining conditions, wherein the wire discharge control unit is configured to calculate, based on the machining conditions for the machining path of the first route and the machining conditions for the machining path of the second route, transition machining conditions which are the machining conditions for a period during which the wire electrode transitions from the machining path of the first route to the machining path of the second route, and subject the workpiece to the electrical discharge machining in accordance with the calculated transition machining conditions while causing the wire electrode to transition from the machining path of the first route to the machining path of the second route”.  The word “unit” is a generic placeholder followed by the functional language “configured to control the electrical discharge machining according to machining conditions, wherein the wire discharge control unit is configured to calculate, based on the machining conditions for the machining path of the first route and the machining conditions for the machining path of the second route, transition machining conditions which are the machining conditions for a period during which the wire electrode transitions from the machining path of the first route to the machining path of the second route, and subject the workpiece to the electrical discharge machining in accordance with the calculated transition machining conditions while causing the wire electrode to transition from the machining path of the first route to the machining path of the second route” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “wire movement control” is non-structural.  The disclosed embodiment of the wire movement control unit is element 56 in processor 48.  Another such claim limitation in claim 8 is “the discharge control unit is configured to calculate the transition machining conditions so that the transition machining conditions gradually change from the machining conditions for the machining path of the first route to the machining conditions for the machining path of the second route.”.  The word “unit” is a generic placeholder followed by the functional language “configured to calculate the transition machining conditions so that the transition machining conditions gradually change from the machining conditions for the machining path of the first route to the machining conditions for the machining path of the second route” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “wire movement control” is non-structural.  The disclosed embodiment of the wire movement control unit is element 56 in processor 48. Another such limitation in claim 9 is “a determination unit configured to determine whether or not a first route and a second route are set in the machining program in this order as the movement route of the wire electrode, the first route and the second route each including an approach path configured to cause the wire electrode to approach a start point of the machining path from a predetermined machining start point, the machining path, and an escape path configured to retract the wire electrode from an end point of the machining path to the machining start point, the approach path, the machining path, and the escape path being arranged in this order”.  The word “unit” is a generic placeholder followed by the functional language of  “configured to determine whether or not a first route and a second route are set in the machining program in this order as the movement route of the wire electrode, the first route and the second route each including an approach path configured to cause the wire electrode to approach a start point of the machining path from a predetermined machining start point, the machining path, and an escape path configured to retract the wire electrode from an end point of the machining path to the machining start point, the approach path, the machining path, and the escape path being arranged in this order” that does not recite sufficient structure to perform the function.  Furthermore the preceding word “determination” is non-structural.  The disclosed embodiment of the “determination unit” is element 84 in processor element 80 (see figure 8).  Another such limitation in claim 9 is “a program editing unit configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, edit the machining program so as to cause the wire electrode to transition from the machining path of the first route to the machining path of the second route without moving the wire electrode along the escape path of the first route and the approach path of the second route”.  The word “unit” is a generic placeholder followed by the functional language “configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, edit the machining program so as to cause the wire electrode to transition from the machining path of the first route to the machining path of the second route without moving the wire electrode along the escape path of the first route and the approach path of the second route” that does not recite sufficient structure to perform the function.  The preceding phrase “program editing” is non-structural.  The disclosed embodiment in the specification of the program editing unit is element 84 in processor 80 (see figure 8).  Another such limitation in claim 10 is “the program editing unit is configured to edit the machining program so that the wire electrode transitions linearly from the first route to the second route”.  The word “unit” is a generic placeholder followed by the functional language “is configured to edit the machining program so that the wire electrode transitions linearly from the first route to the second route” that does not recite sufficient structure to perform the function.   The preceding phrase “program editing” is non-structural.  The disclosed embodiment in the specification of the program editing unit is element 84 in processor 80 (see figure 8).  Another such limitation in claim 11 is “the program editing unit is configured to edit the machining program so that the wire electrode transitions in a curve from the first route to the second route”.  The word “unit” is a generic placeholder followed by the functional language “is configured to edit the machining program so that the wire electrode transitions in a curve from the first route to the second route” that does not recite sufficient structure to perform the function.   The preceding phrase “program editing” is non-structural.  The disclosed embodiment in the specification of the program editing unit is element 84 in processor 80 (see figure 8).        Another such limitation in claim 12 is “program editing unit is configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, edit the machining program so that the wire electrode transitions from a predetermined transition start point that is determined in advance in a predetermined range of the machining path of the first route, including the end point of the machining path of the first route, to a predetermined transition end point that is determined in advance in a predetermined range of the machining path of the second route, including the start point of the machining path of the second route.”.  The word “unit” is a generic placeholder followed by the functional language “is configured to, when the determination unit has determined that the first route and the second route are set in the machining program in this order as the movement route of the wire electrode, edit the machining program so that the wire electrode transitions from a predetermined transition start point that is determined in advance in a predetermined range of the machining path of the first route, including the end point of the machining path of the first route, to a predetermined transition end point that is determined in advance in a predetermined range of the machining path of the second route, including the start point of the machining path of the second route” that does not recite sufficient structure to perform the function. Furthermore the preceding phrase “program editing” is non-structural.  The disclosed embodiment in the specification of the program editing unit is element 84 in processor 80 (see figure 8).   Another such limitation in claim 13 is “the  program editing unit is configured to edit the machining program so that the transition start point is set on the first route on an upstream side of the end point of the machining path of the first route.”.  The word “unit” is non-structural followed by the functional phrase “is configured to edit the machining program so that the transition start point is set on the first route on an upstream side of the end point of the machining path of the first route” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “program editing” is non-structural.  The disclosed embodiment in the specification of the program editing unit is element 84 in processor 80 (see figure 8).    Another such limitation in claim 14 is “the  program editing unit is configured to edit the machining program so that the transition end point is set on the second route on an downstream side of the start point of the machining path of the second route.”.  The word “unit” is non-structural followed by the functional phrase “is configured to edit the machining program so that the transition end point is set on the second route on an downstream side of the start point of the machining path of the second route” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “program editing” is non-structural.  The disclosed embodiment in the specification of the program editing unit is element 84 in processor 80 (see figure 8).    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 invokes 35 USC 112(f) with a wire discharge control unit, that can be software on a processor e.g. computer, and a calculation based on machining conditions but does not recite an algorithm to perform the calculation.  Similarly claim 8 invokes 35 USC 112(f) with a wire discharge control unit, that can be software, and a calculation  to determine the transition machining conditions but does not recite an algorithm to perform the calculation.  See MPEP 2181 II B.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 8 are indefinite since the specification does not disclose the algorithms used to perform the calculations in claims 7 and 8.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14,16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is considered that a machining program i.e. software is per se non-statutory subject matter.  Claims 1 and 4 recite a ‘machining program”. Claims 9-14 and 16 recite a “machining program editor” that is itself considered to be a machining program and hence non-statutory. Claims 2,3,5,6,7 and 8 are indefinite solely because they depend from either claim 1 or claim 4.
Allowable Subject Matter
Claim 15 is allowed.
Claims 1-14 and 16 are allowable over the prior art of record but have been rejected under 35 USC 112(a) or 35 USC 112(b).
The following is an examiner’s statement of reasons for allowance:   None of the references of record discloses or suggests, alone or in combination, “A wire electrode moving … comprising:  a determination step of determining whether or not a first route and a second route are specified in this order as a movement route of the wire electrode, the first route and the second route each including an approach path configured to cause the wire electrode to approach a start point of the machining path from a predetermined machining start point, the machining path, and an escape path  …, the approach path, the machining path, and the escape path being arranged in this order; and movement step of, when it has been determined at the determination step that the first route and the second route are set in a machining program in this order as the movement route of the wire electrode, moving the wire electrode relative to the workpiece so that the wire electrode transitions from the machining path of the first route to the machining path of the second route without moving the wire electrode along the escape path of the first route and the approach path of the second route.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2,889,100 A2 discloses a machining pass generating apparatus for a wire electric discharge machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761